Name: Commission Regulation (EC) NoÃ 1254/2008 of 15Ã December 2008 amending Regulation (EC) NoÃ 889/2008 laying down detailed rules for implementation of Council Regulation (EC) NoÃ 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control
 Type: Regulation
 Subject Matter: agricultural activity;  natural and applied sciences;  animal product;  marketing;  foodstuff;  food technology
 Date Published: nan

 16.12.2008 EN Official Journal of the European Union L 337/80 COMMISSION REGULATION (EC) No 1254/2008 of 15 December 2008 amending Regulation (EC) No 889/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 20(3), Article 21(2), Article 22(2) and Article 38(a) thereof, Whereas: (1) Regulation (EC) No 834/2007, and in particular Article 20 thereof, lays down basic requirements for the production of organic yeast. Detailed rules for the implementation of those requirements should be laid down in Commission Regulation (EC) No 889/2008 (2). (2) Since provisions for the production of organic yeast should be introduced, the scope of Regulation (EC) No 889/2008 should now also encompass yeasts used as food and feed. (3) With a view to help organic farmers to find adequate feed supply for their animals and to facilitate conversion of organic area, in order to meet rising consumer demand for organic products, it is appropriate to allow the use of up to 100 % in-conversion feedingstuffs, produced on the farmers own holding, in the feed ration of organic animals. (4) According to Annex VI(B) to Council Regulation (EEC) No 2092/91 (3) only enzymes normally used as processing aids were allowed to be used in organic processing, enzymes used as food additives would have to be in the list of authorised food additives of Annex VI(A)(A.1) to that Regulation. It is necessary to re-introduce this provision in the new implementing rules. (5) Since yeast is not considered as an agricultural product within the meaning of Article 32(3) of the Treaty and in order to allow the labelling of organic yeast as organic, it is necessary to amend the provision on the calculation of ingredients. However, the calculation of yeast and yeast products as agricultural ingredients will be obligatory as of 31 December 2013. This time period is necessary for the industry to be able to adjust. (6) The decorative colouring of boiled eggs is traditional in certain regions of the European Union at a certain period of the year, and as organic eggs may also be coloured and placed on the market, certain Member States lodged a request to allow colours for this purpose, a panel of independent experts was examining certain colours and different other substances for disinfecting and conserving the boiled eggs (4) and concluded that a number of natural colours could be authorised, as well as synthetic forms of iron oxides and iron hydroxides on a temporary basis. Given the local and seasonal character of the production it is however appropriate to give to competent authorities the capacity to give relevant authorisations. (7) As recommended by a panel for organic yeast (5) several products and substances that are necessary for the production of organic yeast, yeast confections and formulations should be authorised under Article 21 of Regulation (EC) No 834/2007. Article 20 of that Regulation provides that only organically produced substrates are to be used for the production of organic yeast and organic yeast should not be present in organic food or feed together with non-organic yeast. However, the panel of experts has in its conclusions of 10 July 2008 recommended temporarily allowing 5 % non-organic yeast extract, until organic yeast extract is available, as additional substrate for the production of organic yeast as a source of nitrogen, phosphor, vitamins and minerals. In accordance to the flexibility rules under Article 22(2)(e) of that Regulation 5 % non-organic yeast extract should be authorised for the production of organic yeast. (8) Regulation (EC) No 889/2008 should therefore be amended accordingly. (9) The amendments should apply from the date of application of Regulation (EC) No 889/2008. (10) The measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee on Organic Production, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 889/2008 is amended as follows: 1. In Article 1(2), point (d) is deleted. 2. In Article 21, paragraph 1 is replaced by the following: 1. Up to 30 % of the feed formula of rations on average may comprise in-conversion feedingstuffs. When the in-conversion feedingstuffs come from a unit of the holding itself, this percentage may be increased to 100 %. 3. Article 27 is amended as follows: (a) in paragraph 1(b), the following sentence is added: however, enzymes to be used as food additives have to be listed in Annex VIII, Section A.; (b) in paragraph 2, the following point (c) is added: (c) yeast and yeast products shall be calculated as ingredients of agricultural origin as of 31 December 2013.; (c) the following paragraph 4 is added: 4. For the traditional decorative colouring of the shell of boiled eggs produced with the intention to place them on the market at a given period of the year, the competent authority may authorise for the period referred to above, the use of natural colours and natural coating substances. The authorisation may comprise synthetic forms of iron oxides and iron hydroxides until 31 December 2013. Authorisations shall be notified to the Commission and the Member States. 4. The following Article 27a is inserted: Article 27a For the purpose of the application of Article 20(1) of Regulation (EC) No 834/2007, the following substances may be used in the production, confection and formulation of yeast: (a) substances listed in Annex VIII, Section C to this Regulation; (b) products and substances referred to in Article 27(1)(b) and (e) of this Regulation. 5. In Chapter 6 of Title II, the following Section 3a is inserted: Section 3a Exceptional production rules with regard to the use of specific products and substances in the processing in accordance with Article 22(2)(e) of Regulation (EC) No 834/2007 Article 46a Addition of non-organic yeast extract Where the conditions laid down in Article 22(2)(e) of Regulation (EC) No 834/2007 apply, the addition of up to 5 % non-organic yeast extract or autolysate to the substrate (calculated in dry matter) is allowed for the production of organic yeast, where operators are unable to obtain yeast extract or autolysate from organic production. The availability of organic yeast extract or autolysate shall be re-examined by 31 December 2013 with a view to withdrawing this provision. 6. Annex VIII is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 189, 20.7.2007, p. 1. (2) OJ L 250, 18.9.2008, p. 1. (3) OJ L 198, 22.7.1991, p. 1. Regulation (EEC) No 2092/91 is repealed and replaced by Regulation (EC) No 834/2007 as from 1 January 2009. (4) Recommendations from the Group of Independent Experts concerning an application for eggshell colouring agents for organic Easter eggs www.organic-farming.europa.eu (5) Recommendations from the Group of Independent Experts on Provisions on organic yeast www.organic-farming.europa.eu ANNEX Annex VIII to Regulation (EC) No 889/2008 is amended as follows: 1. the title of Annex VIII is replaced by the following: 2. the following Section C is added: SECTION C  PROCESSING AIDS FOR THE PRODUCTION OF YEAST AND YEAST PRODUCTS Name Primary yeast Yeast confections/formulations Specific conditions Calcium chloride X Carbon dioxide X X Citric acid X For the regulation of the pH in yeast production Lactic acid X For the regulation of the pH in yeast production Nitrogen X X Oxygen X X Potato starch X X For filtering Sodium carbonate X X For the regulation of the pH Vegetable oils X X Greasing, releasing or anti-foaming agent